Title: From Thomas Jefferson to Eliza House Trist, 18 August 1785
From: Jefferson, Thomas
To: Trist, Eliza House



Dear Madam
Paris Aug. 18. 1785.

Your favor of Dec. 25. came to hand on the 22d. of July, and on the next day I had the pleasure of receiving that of May. 4. I was happy to find that you had taken the first step for a return to your own country, tho’ I was sensible many difficult ones still remained. I hope however these are surmounted, and that this letter will find you in the bosom of your friends. Your last letter is an evidence of the excellence of your own dispositions which can be so much excited by so small a circumstance as the one noticed in it. Tho’ I esteem you too much to wish you may ever need services from me or any other person, yet I wish you to be assured that in such an event no one would be more disposed to render them, nor more desirous of receiving such a proof of your good opinion as would be your applying for them. By this time I hope your mind has felt the good effects of time and occupation. They are slow physicians indeed, but they are the only ones. Their opiate influence lessens our sensibility tho their power does not extend to dry up the sources of sorrow. I thought there was a prospect the last winter of my taking a trip to England. Tho’ I did not know who and where were Browse’s relations in that country, yet I knew he had some so nearly connected as to claim their attention. I should have endeavored to have seen them, and disposed them to feel an interest both in you and him. Tho’ the probability of my going there is very much lessened, yet it is not among impossible events. Will you be so good as to let me know what relations he has there and where they live, and if I should at any time go there I will certainly see them. Patsy is well, and is happily situated in the Convent of Panthemont the institutions of which leave me nothing to wish on that head. It is attended by the best masters. The most disagreeable circumstance is that I have too little of her company. I am endeavoring by some arrangements  to alter this. My present anxiety is to get my other daughter over to me: for tho’ my return is placed at a period not very distant, yet I cannot determine to leave her so long without me. But indeed the circumstances of such a passage, to such an infant, under any other care than that of a parent, are very distressing. My wishes are fixed, but my resolution is wavering.
I am much pleased with the people of this country. The roughnesses of the human mind are so thoroughly rubbed off with them that it seems as if one might glide thro’ a whole life among them without a justle. Perhaps too their manners may be the best calculated for happiness to a people in their situation. But I am convinced they fall far short of effecting a happiness so temperate, so uniform and so lasting as is generally enjoyed with us. The domestic bonds here are absolutely done away. And where can their compensation be found? Perhaps they may catch some moments of transport above the level of the ordinary tranquil joy we experience, but they are separated by long intervals during which all the passions are at sea without rudder or compass. Yet fallacious as these pursuits of happiness are, they seem on the whole to furnish the most effectual abstraction from a contemplation of the hardness of their government. Indeed it is difficult to conceive how so good a people, with so good a king, so well disposed rulers in general, so genial a climate, so fertile a soil, should be rendered so ineffectual for producing human happiness by one single curse, that of a bad form of government. But it is a fact. In spite of the mildness of their governors the people are ground to powder by the vices of the form of government. Of twenty millions of people supposed to be in France I am of opinion there are nineteen millions more wretched, more accursed in every circumstance of human existence, than the most conspicuously wretched individual of the whole United states.—I beg your pardon for getting into politics. I will add only one sentiment more of that character. That is, nourish peace with their persons, but war against their manners. Every step we take towards the adoption of their manners is a step towards perfect misery.—I pray you to write to me often. Do not you turn politician too; but write me all the small news; the news about persons and not about states. Tell me who die, that I may meet these disagreeable events in detail, and not all at once when I return: who marry, who hang themselves because they cannot marry &c. &c. Present me in the most friendly terms  to Mrs. House, and Browse, and be assured of the sincerity with which I am Dear Madam your affectionate friend & servant,

Th: Jefferson


P.S. In your letter of May 4. you speak of one between that and Dec. 25. but I have never received it. [It] is come to hand since writing the above. It is dated Mar. 12.

